       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 1 of 16    1
     J79QwilO

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    --------------------------------------x
     CRECITA WILLIAMS, as Proposed Administrator
3    for the Estate of Roberto Grant,
     NICOLE MORRISON, as Administrator for
4    the Estate of Roberto Grant, and
     NICOLE MORRISON, as Mother and Legal
5    Guardian for the Property of AG and SG,
     Decedent’s Minor Children,
6                              Plaintiffs               17 Civ. 6779 (WHP)
              V.                                        Oral Argument
7    UNITED STATES OF AMERICA, FEDERAL
     BUREAU OF PRISONS, CORRECTION OFFICER
8    KERN, EXECUTIVE ASSISTANT LEE
     PLOURDE, and JOHN AND JANE DOE(S)
9    AGENTS, SERVANTS AND EMPLOYEES OF
                               Defendants
10   ---------------------------------------x
                                                        New York, N.Y.
11                                                      July 9, 2019
                                                        11:00 a.m.
12
     Before:
13
                          HON. WILLIAM H. PAULEY III
14
                                                   District Judge
15
                                  APPEARANCES
16
     LAW OFFICE OF ANDREW C. LAUFER
17        Attorney for Plaintiff
     ANDREW C. LAUFER
18
     UNITED STATES ATTORNEY'S OFFICE
19   SOUTHERN DISTRICT OF NEW YORK
          Attorney for Defendants
20   JENNIFER C. SIMON

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 2 of 16        2
     J79QwilO

1              (In open court; case called)

2              DEPUTY CLERK:    Appearances?

3              MR. LAUFER:    Andrew Laufer, 255 West 36 Street, Suite

4    1104, New York, New York, 10008.       For the plaintiff, your

5    Honor.

6              Good morning.

7              THE COURT:    Good morning.

8              MS. SIMON:    Jennifer Simon from the U.S. Attorney's

9    Office on behalf of the federal defendants.

10             THE COURT:    Good morning, Ms. Simon.

11             This is oral argument on the defendant's motion.         Do

12   you want to be heard?

13             MS. SIMON:    Yes, your Honor.

14             THE COURT:    All right.

15             MS. SIMON:    As your Honor is aware, plaintiff alleges

16   in her amended complaint that Mr. Grant died of blunt force

17   trauma while he was in a multi-inmate cell at MCC.         Recognizing

18   that tragedy of Mr. Grant's death, particularly given his young

19   age and whatever the cause of the death, however, does not

20   alter the fact that the amended complaint contains no factual

21   allegations of any negligence by the defendants that could have

22   caused Mr. Grant's death, nor does the amended complaint

23   identify the violation of any constitutional right by

24   Mr. Plourde or Officer Kearins that would support a Bivens

25   claim.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 3 of 16   3
     J79QwilO

1              If I could, your Honor, I would just like to highlight

2    some of the flaws in the Bivens claims in particular to begin

3    with.

4              With respect to Mr. Plourde, it appears in the amended

5    complaint, and to some extent in the opposition, that

6    plaintiffs are attempting to assert a violation of the Eighth

7    Amendment.   Here, however, there is no allegation in the

8    amended complaint or anywhere else that Mr. Plourde was

9    deliberately indifferent to any of Mr. Grant's medical needs.

10   There is no allegation that would support a plausible inference

11   that he intentionally denied or delayed access to medical care

12   to Mr. Grant, which is a fundamental requirement of any Eighth

13   Amendment Bivens claim.

14             Similarly, with respect to the allegations of a

15   coverup, even if a coverup implicated some constitutional

16   right -- which none is identified and I can think of none --

17   there is no factual allegation that would support a plausible

18   inference that Mr. Plourde himself was personally involved in

19   such a coverup.    In fact, what the amended complaint simply

20   says is that the morning after Mr. Grant's death, Mr. Plourde

21   advised plaintiff that he died of a drug overdose and that that

22   statement was untrue.     There is no allegation Mr. Plourde

23   himself knew the statement itself to be false or was involved

24   in any conspiracy personally.

25             In her opposition brief, plaintiff adds the theory


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 4 of 16        4
     J79QwilO

1    that it actually amounted to a deprivation of a property

2    interest.    Again, under Abbasi, there's no basis to expand the

3    Bivens remedy to this wholly new context as we set forth in our

4    brief.

5               Even assuming that that constitutional right did

6    suffice for a Bivens claim, however, there is no factual

7    allegations of any deprivation of property interest here.          In

8    fact, when looking at Barrett in which a plaintiff was deprived

9    of an FTCA claim, and then some 20 years later learned of the

10   conspiracy, learned that she had settled this FTCA claim for a

11   nominal amount compared to what she would have had she known

12   the truth of the death, here plaintiff herself has asserted an

13   FTCA claim and did so since the beginning of this lawsuit.

14   There is no allegation that any deprivation happened here and

15   in the way that Barrett contemplated.

16              As to Officer Kerns, again, with the Eighth Amendment

17   claim, similarly to Mr. Plourde, there's no allegation that he

18   was deliberately indifferent to his medical needs.         There's no

19   allegation that he intentionally denied or delayed medical

20   care.    And, again, both Officer Kearins and Mr. Plourde are

21   non-medical personnel.     So that is what would need to be

22   alleged to assert an Eighth Amendment violation here.

23              THE COURT:   What about the allegations that he

24   harassed Grant?

25              MS. SIMON:   With respect to those claims, it appears


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 5 of 16      5
     J79QwilO

1    that plaintiff is attempting to assert some sort of excessive

2    force claim.    Not only does the government not concede that

3    that is a Bivens claim, particularly after Abbasi, there's no

4    allegation that he actually used any force, and the mere threat

5    of force -- even assuming that's true, which defendants do not

6    concede -- doesn't amount to excessive force.         And the sort of

7    vagueness of that allegation isn't even connected in any way to

8    Mr. Grant's death.     There is no allegation that he was involved

9    in any way in whatever the cause of Mr. Grant's death was.         In

10   fact, what the amended complaint alleges is that unidentified

11   assailants beat up Mr. Grant.

12             With respect to the FTCA claim, certainly the

13   allegations as a whole are enormously conclusory, and there's

14   no factual allegations from which you could draw an inference

15   of negligence on the part of any defendant.        On the contrary,

16   they are the sort of what the Supreme Court refers to as

17   unadorned, the-defendant-harmed-me type of allegations that are

18   insufficient to state a claim of negligence.

19             THE COURT:    An individual who is in the custody and

20   care of the Bureau of Prisons was beaten to death in a

21   dormitory.   How can you say that there aren't sufficient

22   allegations of negligence?      Weren't there cameras in the

23   dormitory?

24             MS. SIMON:    No, your Honor.    Our understanding is that

25   because it was where the bunks were, there were no cameras in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 6 of 16         6
     J79QwilO

1    there.

2              And with respect to your Honor's question about --

3    even assuming plaintiff's allegations about the manner in which

4    Mr. Grant died are true, an allegation of negligence would

5    still require that the government either foresaw this harm and

6    failed to prevent it or did not respond in a --

7              THE COURT:     I read the autopsy report.     He was beaten

8    to death in a dormitory that people are supposed to be

9    supervising.    Right?

10             MS. SIMON:     I think with respect to the supervision

11   claim, however, it is up to the discretion of the prison, and

12   the discretionary function would apply here, to determine the

13   manner in which they're supervised.       And it appears that

14   whatever happened to Mr. Grant, it happened very quickly.

15   Officers responded very quickly.       There's no allegation in the

16   amended complaint that there was a delay in the responsiveness

17   of the correctional officers or in any way that they foresaw

18   that this was about to happen.

19             THE COURT:     How would they be in a position to know?

20   How would the plaintiff be in a position to know?         Because

21   Mr. Grant is deceased and the one prison official who spoke to

22   Mr. Grant's relatives said he died of a drug overdose.

23             MS. SIMON:     So, as your Honor instructed, we've

24   responded at this point to plaintiff's document requests.           We

25   have provided all of the responsive records from BOP that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 7 of 16   7
     J79QwilO

1    plaintiff requested in her discovery requests, and those

2    included the medical records of Mr. Grant, notes from the

3    interviews of the inmates who were present, as well as notes

4    from the interviews of the correctional officers who responded

5    when Mr. Grant fell unconscious.       It also included incident

6    reports and so forth.

7              So, to the extent that plaintiff has a fulsome view of

8    what happened, she is now aware of BOP's conclusions with

9    respect to the investigation.

10             There isn't an indication either, in our view, in

11   those records or in plaintiff's allegations in the amended

12   complaint, that there was any negligence earth through a delay

13   or through some failure to protect him from a foreseeable harm,

14   any indication of negligence on the part of defendants.

15             Moreover, to the --

16             THE COURT:    Couldn't plaintiff's allegations fairly be

17   read to suggest that someone at MCC was negligent in enforcing

18   security policies?

19             MS. SIMON:    And that itself would be subject to the

20   discretionary function.     So, to the extent that plaintiff's

21   allegations is that somebody was harmed in the care of MCC and

22   that therefore somebody must have done something wrong, or

23   there must be some misconduct, that is not only insufficient to

24   state a claim, but the claim about the oversight and

25   supervision of the prison without some more specificity as to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 8 of 16     8
     J79QwilO

1    the act or omission alleged is subject to the discretionary

2    function exception.

3              THE COURT:    But that's the enforcement of the

4    policies.   I mean, this is not someone who slipped and fell.

5              MS. SIMON:    As far as the enforcement, there isn't --

6    and now that plaintiff has the discovery, there isn't an

7    allegation anywhere here that there was some specific act or

8    omission that the government or one of its agents could have

9    done differently, and that at the heart of it is what is needed

10   to plead a negligence claim.      There must be a failure of a duty

11   to protect, and the duty here is to protect him from

12   foreseeable harms.     There is no allegation or an indication

13   anywhere here that whatever befell Mr. Grant was foreseeable

14   and that the government either failed to protect or failed to

15   respond quickly once being aware of his condition.

16             As to any argument, for example, that there should

17   have been cameras in the residence, there are reasons, as I

18   understand it, why there might not be cameras on the bunks of

19   the inmates for privacy concerns or whatever it is, but any

20   allegation that the negligence was the failure to install a

21   camera such that every inmate was under observation 24/7 is

22   plainly within the discretionary function exception.          And there

23   is simply no allegation in the amended complaint or elsewhere

24   that identifies any act or omission or any negligence by any of

25   the defendants.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 9 of 16   9
     J79QwilO

1              Also, to sort of emphasize the difference between the

2    allegations in the amended complaint here, as compared to those

3    in Coulthurst or Triestman even where you have an allegation in

4    Triestman there was a failure to inspect gym equipment that led

5    to the harm.    In Coulthurst there's a failure alleged to

6    provide signaling devices in unlocked cells, things of that

7    nature.   There is a specific act or omission alleged from which

8    a plausible inference could be drawn there was sort of a

9    negligent or a lazy guard, to use the language of Triestman.

10   Here, there is no alleged act or omission from which that can

11   be inferred.

12             And, relatedly, the FTCA only permits -- as your Honor

13   is aware, only permits claims to proceed to the extent that

14   they are available under New York State law, and New York State

15   law, in particular with respect to the duty of care, emphasizes

16   that it must be a foreseeable harm, and plaintiff herself

17   concedes this in her opposition brief that it must include an

18   act or omission of failure to protect the defendant or

19   Mr. Grant from a foreseeable harm.       That is simply not alleged

20   here.

21             And for the same reasons, the negligent hiring and

22   supervision aspect of plaintiff's FTCA is similarly barred by

23   sovereign immunity.     In other words, it's plain under New York

24   State law that under such circumstances as these, those claims

25   cannot proceed.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 10 of 16    10
     J79QwilO

1              If your Honor has no further questions, we will rely

2    on our papers.

3              THE COURT:    Thank you.

4              MS. SIMON:    Thank you.

5              THE COURT:    Counsel.

6              MR. LAUFER:    Yes, your Honor.

7              Your Honor, I really don't know what to say in terms

8    of what type of duty BOP thinks they do owe to prisoners after

9    what I just heard.

10             Their mandate is safekeeping care and subsistence of

11   prisoners under their care.      18 U.S.C. 4042(a).     That would

12   infer, your Honor, oversight, security, things of that nature,

13   to ensure reasonably that prisoners are safe and free from

14   harm.

15             Here, we don't allege necessarily a specific device or

16   policy or procedure in an attempt to second-guess what they

17   should install or what they should place in everyone's dorm.

18   What we do allege is that these guards and people overseeing

19   these areas of dormitories are already equipped with eyes and

20   ears to oversee what goes on with these prisoners in a maximum

21   security prison where some of the most notorious prisoners are

22   held.

23             My client, and we have Crecita Williams here, her son

24   was a healthy 35-year-old man.       As your Honor reviewed in the

25   autopsy report, he was beaten savagely to death.         Even


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 11 of 16         11
     J79QwilO

1    defendants notes and the limited discovery that we received

2    show that he was choked.      Now, how long does it take to murder

3    a 35-year-old man, a healthy 35-year-old man, a strong

4    35-year-old man?    How long does that take in the middle of the

5    night in his dormitory?      Not some unsurveilled aspect of

6    prison; in his dormitory, where he lives, where he keeps his

7    personal items, where he converses with other prisoners.            How

8    much force, how much power, how many people does it take to

9    murder someone like that, to choke them to death, to beat them

10   to death?   The amount of trauma that my client's son -- who has

11   two twin daughters that he will, unfortunately, not be able to

12   raise -- how much of trauma does it take to murder him?             How

13   long does it take?     How come no one was there to either hear or

14   see what was going on, when I'm sure he was screaming for his

15   life, when he knew that the odds were stacked against him from

16   his assailants.

17             Now, counsel for the defense says that they acted

18   quickly and appropriately.      That was only after they found his

19   deceased form on his bunk the next day, your Honor.          He was

20   there for hours.    Hours.    Before anyone inquired as to his

21   health, safety or welfare.

22             I don't get how the United States Government in this

23   case can say with a straight face that they owed no duty to my

24   client.   That is actionable upon its breach.        In the FTCA claim

25   counsel says, yes, it is reasonable -- it was reasonably


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 12 of 16      12
     J79QwilO

1    foreseeable in a maximum security prison; that there's going to

2    be violence there.     Was this something that happened quickly

3    under Sanchez v. State.     That's the standard under New York

4    State law.    They don't need to know the specifics of what may

5    happen that there's a beef between two prisoners or that

6    someone's life is in imminent danger.        It just needs to be

7    reasonably foreseeable.

8               This type of violence is reasonably foreseeable, your

9    Honor, and it happened over a long course of time.          My client's

10   neck wasn't immediately broken.       He wasn't killed immediately.

11   It wasn't one strike.     There were several strikes, if you

12   review or if you take the time to review or the government

13   takes the time to review the autopsy report.

14              This clearly falls within Carlson v. Green, your

15   Honor, lazy guard.     I think we can all agree at a minimum there

16   needs to be observation on dormitories where prisoners are

17   staying at night in a maximum security prison in this country.

18   There needs to be eyes and ears at some point, whether it's a

19   patrol or constant surveillance even if they don't have

20   cameras.    They need to look.    They need to see.     They need to

21   assist if the need arises, and here it did clearly, and no one

22   came.   No one came to help him.      He was paying his debt to

23   society.    But that debt did not include being murdered.

24              I don't see how any of these actions that we've

25   enumerated fail the plausibility standard in Iqbal or Rule 8 or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 13 of 16       13
     J79QwilO

1    any of its progeny, Twombly.      I think this is a waste of time,

2    this motion.    My client still doesn't know who murdered her

3    son.    That gets me to the so-called investigation that they

4    claim they did, and the coverup, which is very apparent, that

5    somehow my client died of a synthetic marijuana overdose of

6    K-2.

7               How would Mr. Plourde know this?      Who did he hear it

8    from?    It might be a few questions I'd have to ask him at

9    deposition.    Why were they pushing this theory that he died

10   from some sort of heart attack secondary to drug overdose?

11   I'll tell you why.     Because this frees them of liability for

12   his life.

13              Now, I would imagine -- and this argument is just

14   false and ridiculous.     I would imagine that death would be

15   problematic for a body to process any type of illicit substance

16   out of.    It would remain within the system after death.           And a

17   review of the autopsy report shows that no illicit drugs or

18   anything of that nature was found in his system.         I don't know

19   how they can run with this type of defense, Judge.          I don't

20   know how they can't seek to resolve this matter with my

21   clients.    Yet, instead, they litigate this case for years and

22   keep us going through discovery, denying any type of

23   responsibility.

24              To date my client still does not know who murdered her

25   son, who would have gotten out of jail, who would have been


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 14 of 16     14
     J79QwilO

1    able to help raise his daughters with his ex-wife, who are now

2    turning seven and will no longer have a parental guidance and

3    emotional support of their father.

4              I just don't know what more we would need to say.

5              THE COURT:    What exactly are the grounds for your

6    Bivens claim?

7              MR. LAUFER:    Well, with regard to Mr. Plourde, Eighth

8    Amendment, your Honor, to say it clearly.        There is clear case

9    law which supports an Eighth Amendment violation for the death

10   of an inmate in their individual capacity.        That's Carlson v.

11   Green.

12             THE COURT:    Is that deliberate indifference to serious

13   medical needs?    What's the theory?

14             MR. LAUFER:    It would be Eighth Amendment -- I mean,

15   they inflicted the need for -- someone inflicted the need

16   for -- as a result of their negligence, and maybe they heard

17   him scream, maybe they heard him yelling for help, and they

18   just ignored it.    We don't know yet because we haven't deposed

19   anyone yet.

20             But what we do know is that we believe Mr. Plourde

21   furthered a conspiracy by lying to my clients, and Officer

22   Kearins had serious issues with my client, consistently

23   accusing him of engaging in use of K-2, the use of illegal

24   drugs, and that my client, the decedent, Mr. Grant, spoke

25   specifically to both his mother and his ex-wife that this guard


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 15 of 16   15
     J79QwilO

1    was threatening him, was threatening his physical safety and

2    potentially his life.

3              Again, this is a motion to dismiss.        We need to meet a

4    plausibility standard, and I think we can further flesh or

5    flush this issue out with depositions of her discovery defense.

6              THE COURT:    Anything further?

7              MR. LAUFER:    No, your Honor.

8              THE COURT:    Ms. Simon, anything further?

9              MS. SIMON:    Briefly, your Honor, a couple of points.

10             Recognizing that at this stage we are obliged to

11   accept the facts as pled in the amended complaint, I do feel

12   compelled to note that defendants in no way concede plaintiff's

13   counsel's representation of the facts, and in fact based on the

14   documents that were provided and established in interviews and

15   the medical records establish a very different timeline than

16   the one plaintiff's counsel outlined here.

17             But, in any event, relying on the allegations in the

18   amended complaint which are at issue in the motion to dismiss,

19   certainly there is no allegation of any of the type of

20   negligence that would suffice to state a claim against the

21   defendants.    And the Court should look to the allegations there

22   and not those augmented either here by plaintiff's counsel or

23   anywhere else.

24             With respect to your Honor's questions on the Bivens

25   claims against Mr. Plourde and Officer Kearins, again, any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-06779-WHP Document 50 Filed 09/03/19 Page 16 of 16   16
     J79QwilO

1    allegation that Mr. Plourde -- I might be misstating how

2    plaintiff's counsel framed this but -- inflicted the need for

3    medical care is not only fully and adequate to state a Bivens

4    claim, but is also not in any way alleged in the amended

5    complaint.   And with respect to Officer Kearins, again, the

6    allegation that Officer Kearins had issues with Mr. Grant or

7    accused him of using K-2 or threatening his physical safety,

8    for the reasons we stated previously, are simply insufficient

9    to state a Bivens claim.

10             Thank you, your Honor, unless you have further

11   questions

12             THE COURT:    Thank you for your arguments.

13             Decision on the motion is reserved.

14             Have a good afternoon.

15             (Adjourned)

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
